

116 S3716 IS: Main Street Enhancement and Safety Act
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3716IN THE SENATE OF THE UNITED STATESMay 13, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide loan forgiveness under the Paycheck Protection Program for costs related to health and safety supplies, including personal protective equipment, needed to prepare for reopening, and for other purposes.1.Short titleThis Act may be cited as the Main Street Enhancement and Safety Act.2.Loan forgiveness for health and safety supplies, PPE, and reopening costs(a)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(VIII)costs for health and safety supplies, including personal protective equipment, needed to prepare for reopening; and(IX)costs related to creating a safe environment for customers upon reopening, including changes, modifications, or improvements to the business of the eligible recipient..(b)Loan forgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)—(A)in paragraph (7)—(i)in subparagraph (C), by striking and at the end; and(ii)by adding at the end the following:(E)reopening costs;;(B)in paragraph (8), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(9)the term reopening costs means the costs described in subclauses (VIII) and (IX) of paragraph (36)(a)(F)(i) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act.;(2)in subsection (b), by adding at the end the following:(5)Reopening costs.; (3)in subsection (e), by inserting or for reopening costs after utility payments; and(4)in subsection (h), by inserting reopening costs, after lease obligations, each place that term appears.